Name: Regulation (EU) 2015/812 of the European Parliament and of the Council of 20 May 2015 amending Council Regulations (EC) No 850/98, (EC) No 2187/2005, (EC) No 1967/2006, (EC) No 1098/2007, (EC) No 254/2002, (EC) No 2347/2002 and (EC) No 1224/2009, and Regulations (EU) No 1379/2013 and (EU) No 1380/2013 of the European Parliament and of the Council, as regards the landing obligation, and repealing Council Regulation (EC) No 1434/98
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 29.5.2015 EN Official Journal of the European Union L 133/1 REGULATION (EU) 2015/812 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 May 2015 amending Council Regulations (EC) No 850/98, (EC) No 2187/2005, (EC) No 1967/2006, (EC) No 1098/2007, (EC) No 254/2002, (EC) No 2347/2002 and (EC) No 1224/2009, and Regulations (EU) No 1379/2013 and (EU) No 1380/2013 of the European Parliament and of the Council, as regards the landing obligation, and repealing Council Regulation (EC) No 1434/98 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) established as one of its objectives the gradual elimination of discards through the introduction of a landing obligation for catches of species subject to catch limits and species subject to minimum sizes in the Mediterranean. Certain provisions of existing regulations establishing technical and control measures are contradictory to the landing obligation and oblige fishermen to discard fish. In order to remove the incompatibilities between those regulations and the landing obligation, and to make the landing obligation operational, those provisions should be amended or repealed. (2) In particular, in order to ensure the implementation of the landing obligation, Council Regulation (EC) No 850/98 (4) should be amended by requiring that all unintended catches of marine organisms of species subject to the landing obligation and caught in excess of catch composition limits be landed and counted against quotas; by replacing minimum landing sizes for marine organisms subject to the landing obligation with minimum conservation reference sizes; by requiring that all unintended catches of marine organisms of species subject to the landing obligation and caught in excess of by-catch limits in specific areas, at specific times and for specified gear types, be landed and counted against quotas; and by making it clear that the prohibition on highgrading is not to apply where exemptions are introduced under the landing obligation. (3) In addition, in order to ensure legal certainty, the provisions relating to an area closure for the protection of juvenile haddock in ICES division VIb should be amended. (4) In order to ensure the implementation of the landing obligation, Council Regulation (EC) No 2187/2005 (5) should be amended by requiring that all unintended catches of marine organisms of species subject to the landing obligation in the Baltic Sea and caught in excess of catch composition limits be landed and counted against quotas; by replacing minimum landing sizes for marine organisms of species subject to the landing obligation with minimum conservation reference sizes; and by prohibiting the catching of salmon and sea trout at specific times and in specific areas except with trap-nets. (5) In order to ensure the implementation of the landing obligation, Council Regulation (EC) No 1967/2006 (6) should be amended by replacing minimum sizes for marine organisms of species subject to the landing obligation with minimum conservation reference sizes, without undermining the concept and implementation of existing minimum catching sizes. (6) In order to ensure the implementation of the landing obligation, Council Regulation (EC) No 1098/2007 (7) should be amended by requiring that, when fishing with drifting lines, gillnets, entangling nets and trammel nets in specified areas and at specified times, all unintended catches of cod be landed and counted against quotas. (7) In line with scientific advice provided by the Scientific, Technical and Economic Committee for Fisheries (STECF), according to which the rule on effort limitation in the existing management plan for cod in the Baltic Sea is not required to meet the objectives of the reformed Common Fisheries Policy in respect of the stocks subject to the landing obligation, fishing effort limits for cod stocks in the Baltic Sea should be removed. (8) In order to ensure the implementation of the landing obligation, Council Regulation (EC) No 254/2002 (8) should be amended by requiring that, in the trawl fishery for queen scallop, all unintended catches of marine organisms of species subject to the landing obligation and caught in excess of by-catch limits be landed and counted against quotas. (9) In order to ensure the implementation of the landing obligation, Council Regulation (EC) No 2347/2002 (9) should be amended by requiring that unintended catches of deep-sea species subject to the landing obligation be landed and counted against quotas. (10) In order to ensure monitoring and enforcement of the landing obligation, Council Regulation (EC) No 1224/2009 (10) should be amended by requiring data on catches below the minimum conservation reference size to be recorded separately, by requiring catches to be stowed separately and by including provisions on the marketing of catches below minimum conservation reference sizes and on the deployment of control observers. (11) As discards constitute a substantial waste and affect negatively the sustainable exploitation of marine organisms and marine ecosystems, and as compliance by operators with the landing obligation is essential for its success, infringements of the landing obligation should be categorised as serious under Regulation (EC) No 1224/2009. The landing obligation represents a fundamental change for operators. Accordingly, it is appropriate to postpone for 2 years the application of the rules on serious infringements as regards infringements of that type. (12) The introduction of the landing obligation in combination with certain new inter-annual quota flexibility rules, requires adjustment of the rules on the deduction of quotas and fishing effort. (13) The development of parallel activities specifically devoted to catching marine organisms that are below the minimum conservation reference size for uses other than human consumption should be prevented, and Regulation (EU) No 1379/2013 of the European Parliament and of the Council (11) should be amended to reflect that principle. (14) Regulation (EU) No 1380/2013 established the concept of minimum conservation reference sizes with the aim of ensuring the protection of juveniles of marine organisms. As regards the species subject to the landing obligation, fish below such minimum conservation reference sizes may not be used for direct human consumption. Regulation (EU) No 1379/2013 provides for the adoption of common marketing standards, including minimum marketing sizes. In order not to jeopardise the purpose of the minimum conservation reference sizes, such minimum marketing sizes should correspond to the minimum conservation reference sizes for the species in question. It is therefore necessary to align the minimum marketing sizes to the minimum conservation reference sizes. (15) Regulation (EU) No 1380/2013 should expressly allow discard plans to include technical measures which are strictly linked to the implementation of the landing obligation and which aim to increase selectivity and reduce unwanted catches as much as possible. (16) Fish which have been damaged by predators such as fish-eating marine mammals, predatory fish or birds, can constitute a risk to humans, to pets and to other fish by virtue of pathogens and bacteria which might be transmitted by such predators. Consequently, the landing obligation should not apply to catches of such damaged fish, which should be immediately disposed of at sea. (17) Council Regulations (EC) No 850/98, (EC) No 2187/2005, (EC) No 1967/2006, (EC) No 1098/2007, (EC) No 254/2002, (EC) No 2347/2002 and (EC) No 1224/2009, as well as Regulations (EU) No 1379/2013 and (EU) No 1380/2013 of the European Parliament and of the Council, should therefore be amended accordingly. (18) Since the catch composition rules and associated restrictions on the use of herring contained in Council Regulation (EC) No 1434/98 (12) are no longer relevant under the landing obligation, as all herring subject to the landing obligation is to be landed and counted against quotas and any herring below the minimum conservation reference size is to be used for purposes other than direct human consumption, that Regulation should be repealed. (19) The word Community used in the enacting terms of Regulations (EC) No 850/98, (EC) No 1967/2006, (EC) No 1098/2007, (EC) No 2347/2002 and (EC) No 1224/2009 should be changed in order to take into account the entry into force, on 1 December 2009, of the Treaty of Lisbon, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 850/98 Regulation (EC) No 850/98 is amended as follows: (1) in point (c) of Article 4(2), point (b) of Article 46(1) and in Annex I, footnote (5), the noun Community, or the corresponding adjective, is replaced by Union, with any necessary grammatical changes being made; (2) Article 1a is deleted; (3) in Article 3, the following point is added: (i) unintended catches shall mean incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (13), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (13) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (4) Article 4 is amended as follows: (a) in paragraph 1, the following subparagraph is added: Fishing for any species listed in Annexes I to V using a mesh size smaller than the range specified for the target species listed in those Annexes shall be prohibited.; (b) in paragraph 4, the following subparagraph is added: Points (a) and (b) of the first subparagraph shall not apply to unintended catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.; (5) in Article 7(5), the following subparagraphs are added: The first subparagraph shall not apply to unintended catches of crustaceans of the genus Pandalus subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas. Fishing for crustaceans of the genus Pandalus using nets with a mesh size in the range of 32 to 54 millimetres without the equipment specified in the first subparagraph shall be prohibited.; (6) in Article 10, the following paragraph is added: Point (b) of the first paragraph shall not apply to unintended catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.; (7) in Article 11(1), the following subparagraph is)added: Point (a) of the first subparagraph shall not apply to unintended catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.; (8) Article 15 is replaced by the following: Article 15 1. Where marine organisms of a species subject to the landing obligation are caught in excess of permitted percentages or quantities specified in Articles 20(2), 21(2), 22(2)(b), 27(2), 29(4)(b), 29b(2), 29b(4), 29d(5)(d), 29d(6)(d), 29d(7)(c), 29f(1), 34b(2)(c) and 34b(10) of this Regulation and Annexes I to VII, X and XI hereto, Article 15 of Regulation (EU) No 1380/2013 shall apply. Those unintended catches shall be landed and counted against quotas. 2. Marine organisms of a species not subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 which are caught in excess of permitted percentages specified in Articles 20(2), 21(2), 22(2)(b), 27(2), 29(4)(b), 29b(2), 29b(4), 29d(5)(d), 29d(6)(d), 29d(7)(c), 29f(1), 34b(2)(c) and 34b(10) of this Regulation and Annexes I to VII, X and XI hereto, shall not be landed but shall be returned immediately to the sea.; (9) Article 17 is replaced by the following: Article 17 A marine organism is undersized if its dimensions are below the minimum conservation reference size specified in Annexes XII and XIIa for the relevant species and the relevant geographical area, or a minimum conservation reference size otherwise fixed in accordance with Union law. Except where minimum conservation reference sizes have been established in an act adopted in accordance with Article 15(6) of Regulation (EU) No 1380/2013, the minimum conservation reference sizes established in Annexes XII and XIIa to this Regulation shall apply.; (10) the following Article is inserted: Article 18a Procedure for establishing minimum conservation reference sizes in the context of discard plans The Commission shall be empowered, for the purpose of adopting the acts referred to in Article 15(6) of Regulation (EU) No 1380/2013 and for the duration thereof, to establish minimum conservation reference sizes for species subject to the landing obligation set out in Article 15 of that Regulation. Such sizes shall be established by means of a delegated act adopted in accordance with Article 48a of this Regulation and Article 18 of Regulation (EU) No 1380/2013 with the aim of ensuring the protection of juveniles of marine organisms and may derogate, where appropriate, from the minimum conservation reference sizes established in Annexes XII and XIIa to this Regulation.; (11) Article 19 is replaced by the following: Article 19 1. For catches of undersized marine organisms of a species subject to the landing obligation, Article 15 of Regulation (EU) No 1380/2013 shall apply. 2. Where catches as referred to in paragraph 1 have been landed, Member States shall have in place measures to facilitate their storage or for finding outlets for them, such as support for investment in the construction and adaptation of landing sites and shelters, or support for investments to add value to fishery products. 3. Undersized marine organisms of a species not subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 shall not be retained on board, trans-shipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. 4. Paragraphs 1 and 3 shall not apply to sardine, anchovy, herring, horse mackerel and mackerel, within a limit of 10 % by live weight of the total catches retained on board of each of those species. The percentage of undersized sardine, anchovy, herring, horse mackerel or mackerel shall be calculated as the proportion by live weight of all marine organisms on board after sorting or on landing. The percentage may be calculated on the basis of one or more representative samples. The limit of 10 % shall not be exceeded during trans-shipment, landing, transportation, storage, display or sale. 5. Paragraph 3 shall not apply to undersized sardine, anchovy, horse mackerel and mackerel caught for use as live bait, which may be retained on board provided they are retained alive.; (12) in Article 19a, the following paragraph is added: 3. Paragraphs 1 and 2 shall not apply to catches or species which are exempted from the application of the landing obligation in accordance with Article 15(4) of Regulation (EU) No 1380/2013.; (13) in Article 20, the following paragraph is added: 4. Where herring is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, paragraph 1 of this Article shall not apply. Fishing for herring within the geographical areas and during the periods referred to in paragraph 1 shall be prohibited when using: (a) a towed gear with a mesh size of less than 55 mm; (b) purse seines; (c) gillnets, entangling nets, trammel nets with a mesh size of less than 55 mm; or (d) drift nets with a mesh size of less than 55 mm except when in accordance with paragraph 3. ; (14) in Article 20a, the following paragraphs are added: Where herring is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first paragraph of this Article shall not apply. Unintended catches of herring shall be landed and counted against quotas. Fishing for herring within the geographical area and during the periods referred to in the first paragraph shall be prohibited when using: (a) a towed gear with a mesh size of less than 55 mm; (b) purse seines; or (c) gillnets, entangling nets, trammel nets and drift nets with a mesh size of less than 55 mm. ; (15) in Article 21, the following paragraph is added: 3. Where sprat is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, paragraph 1 of this Article shall not apply. Fishing for sprat within the geographical areas and during the periods referred to in paragraph 1 shall be prohibited when using: (a) a towed gear with a mesh size of less than 32 mm; (b) purse seines; or (c) gillnets, entangling nets, trammel nets and drift nets with a mesh size of less than 30 mm. ; (16) in Article 22(1), the following subparagraphs are added: Where mackerel is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Fishing for mackerel within the geographical area referred to in the first subparagraph shall be prohibited where more than 15 % of the catch for that species is caught using: (a) a towed gear with a mesh size of less than 70 mm; or (b) purse seines. ; (17) in Article 23(1), the following subparagraphs are added: Where anchovy is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Unintended catches of anchovy shall be landed and counted against quotas. Fishing for anchovy with pelagic trawls within the geographical area referred to in the first subparagraph shall be prohibited.; (18) in Article 27, the following paragraph is added: 3. Where Norway pout is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, paragraph 1 of this Article shall not apply. Fishing for Norway pout within the geographical area referred to in paragraph 1 shall be prohibited when using a towed gear with a mesh size of less than 32 mm.; (19) in point (b) of Article 29(4), the following subparagraphs are added: Where sand eel and/or sprat and plaice and/or sole are subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, paragraphs (i), (ii) and (iii) of this point shall not apply. Fishing for sand eel and/or sprat and plaice and/or sole by vessels using fishing gears not specified in this point shall be prohibited.; (20) in Article 29a(1), the following subparagraphs are added: Where sand eel is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Unintended catches of sand eel shall be landed and counted against quotas. Fishing for sand eel using a towed gear with a mesh size of less than 32 mm within the geographical area referred to in the first subparagraph shall be prohibited.; (21) Article 29b is amended as follows: (a) in paragraph 2, the following subparagraphs are added: Where Norway lobster is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Fishing for Norway lobster using the fishing gear and within the geographical areas referred to in paragraph 1 shall be prohibited.; (b) in paragraph 4, the following subparagraphs are added: Where Norway lobster is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Fishing for Norway lobster within the geographical areas and outside the periods referred to in paragraph 1 shall be prohibited.; (22) Article 29c is replaced by the following: Article 29c Rockall haddock box in ICES sub-area VI All fishing, except with longlines, shall be prohibited in the areas enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  57 °00 ² N, 15 °00 ² W  57 °00 ² N, 14 °00 ² W  56 °30 ² N, 14 °00 ² W  56 °30 ² N, 15 °00 ² W  57 °00 ² N, 15 °00 ² W. ; (23) Article 29d is amended as follows: (a) in paragraph 3, the following subparagraphs are added: Where the species referred to in point (b) of the first subparagraph, as well as other species subject to catch limits, are caught using the fishing gear referred to in point (a) of the first subparagraph, and those species are subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, point (b) of the first subparagraph shall not apply. Unintended catches of those species shall be landed and counted against quotas. Fishing for the species not listed in point (b) of the first subparagraph shall be prohibited.; (b) in paragraph 4, the following subparagraphs are added: Where the species referred to in point (b) of the first subparagraph, as well as other species subject to catch limits, are caught using the fishing gear referred to in point (a) of the first subparagraph, and those species are subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, point (b) of the first subparagraph shall not apply. Unintended catches of those species shall be landed and counted against quotas. Fishing for the species not listed in point (b) of the first subparagraph shall be prohibited.; (24) in Article 29e(2), the following subparagraphs are added: Where the species referred to in point (b) of the first subparagraph, as well as other species subject to catch limits, are caught using the fishing gear referred to in point (a) of the first subparagraph, and those species are subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, point (b) of the first subparagraph shall not apply. Unintended catches of those species shall be landed and counted against quotas. Fishing for the species not listed in point (b) of the first subparagraph shall be prohibited.; (25) in Article 29f, the following paragraph is inserted: 1a. Where blue ling is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, paragraph 1 of this Article shall not apply. Fishing for blue ling using any fishing gear within the period and areas referred to in paragraph 1 shall be prohibited.; (26) Article 35 is deleted; (27) the following Article is inserted: Article 47 Procedure for adopting technical measures in the context of discard plans The Commission shall be empowered, for the purpose of adopting the acts referred to in Article 15(6) of Regulation (EU) No 1380/2013 and for the duration thereof, to adopt specific provisions regarding fisheries or species subject to the landing obligation that consist of technical measures referred to in Article 7(2) of that Regulation. Such measures shall be adopted by means of a delegated act adopted in accordance with Article 48a of this Regulation and Article 18 of Regulation (EU) No 1380/2013, with the aim of increasing gear selectivity or reducing or, as far as possible, eliminating unwanted catches, and may, where appropriate, derogate from the measures set out in this Regulation.; (28) the following Article is inserted: Article 48a Exercise of delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 18a and 47 shall be conferred on the Commission for a period of 5 years from 1 June 2015. 3. The delegation of power referred to in Articles 18a and 47 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Articles 18a and 47 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council.; (29) in Annexes XII and XIIa, the term Minimum size/s is replaced by the term Minimum conservation reference size/s. Article 2 Amendments to Regulation (EC) No 2187/2005 Regulation (EC) No 2187/2005 is amended as follows: (1) in Article 2, the following point is added: (p) unintended catches  means incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (14), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (14) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (2) Article 3 is amended as follows: (a) in paragraph 1, the following subparagraph is added: Fishing for any species listed in Annexes II and III using trawls, Danish seines and similar gears, gillnets, entangling nets and trammel nets with a mesh size smaller than the range specified for the target species listed in those Annexes shall be prohibited.; (b) in paragraph 3, the following subparagraph is added: The first subparagraph shall not apply to unintended catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.; (c) in paragraph 6, the following subparagraph is added: The first subparagraph shall not apply to unintended catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.; (3) Article 12 is replaced by the following: Article 12 Reaching of required catch percentages 1. Where marine organisms of a species subject to the landing obligation are caught in excess of permitted percentages specified in Annexes II and III, Article 15 of Regulation (EU) No 1380/2013 shall apply. Those unintended catches shall be landed and counted against quotas. 2. Marine organisms of a species not subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 that are caught in excess of permitted percentages as specified in Annexes II and III to this Regulation shall not be landed but shall be returned immediately to the sea.; (4) in Article 14, paragraph 1 is replaced by the following: 1. A marine organism is undersized if its dimensions are below the minimum conservation reference size specified in Annex IV for the relevant species and the relevant geographical area or a minimum conservation reference size otherwise fixed in accordance with Union law. Except where minimum conservation reference sizes have been established in an act adopted in accordance with Article 15(6) of Regulation (EU) No 1380/2013, the minimum conservation reference sizes established in Annex IV to this Regulation shall apply.; (5) the following Article is inserted: Article 14a Procedure for establishing minimum conservation reference sizes in the context of discard plans The Commission shall be empowered, for the purpose of adopting the acts referred to in Article 15(6) of Regulation (EU) No 1380/2013 and for the duration thereof, to establish minimum conservation reference sizes for species subject to the landing obligation set out in Article 15 of that Regulation. Such sizes shall be established by means of a delegated act adopted in accordance with Article 28b of this Regulation and Article 18 of Regulation (EU) No 1380/2013, with the aim of ensuring the protection of juveniles of marine organisms, and may derogate, where appropriate, from the minimum conservation reference sizes specified in Annex IV to this Regulation.; (6) in Article 15, paragraph 1 is replaced by the following: 1. For catches of undersized marine organisms of a species subject to the landing obligation, Article 15 of Regulation (EU) No 1380/2013 shall apply. 1a. Where catches as referred to in paragraph 1 have been landed, Member States shall have in place measures to facilitate their storage or for finding outlets for them, such as support for investment in the construction and adaptation of landing sites and shelters, or support for investments to add value to fishery products. 1b. Undersized marine organisms of a species not subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 shall not be retained on board, trans-shipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea.; (7) Article 17 is amended as follows: (a) in paragraph 1, the following subparagraphs are added: Where salmon (Salmo salar) is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply to catches of salmon. Where sea trout (Salmo trutta) is subject to the landing obligation pursuant to Article 15(3) of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply to catches of sea trout. Unintended catches of salmon (Salmo salar) or sea trout (Salmo trutta) shall be landed, and, in the case of salmon, counted against quotas. Fishing for salmon (Salmo salar) and sea trout (Salmo trutta) using any fishing gear within the geographical areas and during the periods referred to in the first subparagraph of this paragraph and as specified in paragraph 2 shall be prohibited.; (b) paragraph 3 is replaced by the following: 3. By way of derogation from paragraph 1, fishing for salmon (Salmo salar) and sea trout (Salmo trutta) using trap-nets shall be permitted.; (8) the following Articles are inserted: Article 28a Procedure for adopting technical measures in the context of discard plans The Commission shall be empowered, for the purpose of adopting the acts referred to in Article 15(6) of Regulation (EU) No 1380/2013 and for the duration thereof, to adopt specific provisions regarding fisheries or species subject to the landing obligation that consist of technical measures referred to in Article 7(2) of that Regulation. Such measures shall be adopted by means of a delegated act adopted in accordance with Article 28b of this Regulation and Article 18 of Regulation (EU) No 1380/2013, with the aim of increasing gear selectivity or reducing or, as far as possible, eliminating unwanted catches, and may, where appropriate, derogate from the measures set out in this Regulation. Article 28b Exercise of delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 14a and 28a shall be conferred on the Commission for a period of 5 years from 1 June 2015. 3. The delegation of power referred to in Articles 14a and 28a may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Articles 14a and 28a shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council.; (9) in Annex IV, the term Minimum landing sizes is replaced by the term Minimum conservation reference sizes and the term Minimum size is replaced by the term Minimum conservation reference size. Article 3 Amendments to Regulation (EC) No 1967/2006 Regulation (EC) No 1967/2006 is amended as follows: (1) in point (a)(ii) of Article 1(1), the title of Article 6, Article 7(1), Article 8(2), Article 16(2), the title of Article 18, Article 26(1), Article 27(3) and Annex I, section B, paragraph 7, the noun Community or the corresponding adjective is replaced by Union, with any necessary grammatical changes being made; (2) in Article 2, the following point is added: 18. unintended catches  means incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (15), must be landed because they are below the minimum conservation reference size. (15) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (3) the following Article is inserted: Article 14a Procedure for adopting technical measures in the context of discard plans The Commission shall be empowered, for the purpose of adopting the acts referred to in Article 15(6) of Regulation (EU) No 1380/2013 and for the duration thereof, to adopt specific provisions regarding fisheries or species subject to the landing obligation that consist of technical measures referred to in Article 7(2) of that Regulation. Such measures shall be adopted by means of a delegated act adopted in accordance with Article 29a of this Regulation and Article 18 of Regulation (EU) No 1380/2013, with the aim of increasing gear selectivity or reducing or, as far as possible, eliminating unwanted catches, and may, where appropriate, derogate from the measures set out in this Regulation.; (4) Article 15 is amended as follows: (a) paragraph 1 is replaced by the following: 1. A marine organism is undersized if its dimensions are below the minimum conservation reference size specified in Annex III for the relevant species and the relevant geographical area or a minimum conservation reference size otherwise fixed in accordance with Union law. Except where minimum conservation reference sizes have been established in an act adopted in accordance with Article 15(6) of Regulation (EU) No 1380/2013, the minimum conservation reference sizes established in Annex III to this Regulation shall apply. 1a. For catches of undersized marine organisms of a species subject to the landing obligation, Article 15 of Regulation (EU) No 1380/2013 shall apply. 1b. Where catches as referred to in paragraph 1a have been landed, Member States shall have in place measures to facilitate their storage or for finding outlets for them, such as support for investment in the construction and adaptation of landing sites and shelters, or support for investments to add value to fishery products. 1c. Undersized marine organisms of a species not subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 shall not be retained on board, trans-shipped, landed, transferred, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea.; (b) in paragraph 3, the phrase Paragraph 1 is replaced by the phrase Paragraph 1a; (5) the following Article is inserted: Article 15a Procedure for establishing minimum conservation reference sizes in the context of discard plans The Commission shall be empowered, for the purpose of adopting the acts referred to in Article 15(6) of Regulation (EU) No 1380/2013 and for the duration thereof, to establish minimum conservation reference sizes for species subject to the landing obligation set out in Article 15 of that Regulation. Such sizes shall be established by means of a delegated act adopted in accordance with Article 29a of this Regulation and Article 18 of Regulation (EU) No 1380/2013, with the aim of ensuring the protection of juveniles of marine organisms, and may derogate, where appropriate, from the minimum conservation reference sizes specified in Annex III to this Regulation.; (6) in Article 16, paragraph 1 is replaced by the following: 1. By way of derogation from Article 15(1), undersized marine organisms may be fished for, retained on board, trans-shipped, landed, transferred, stored, sold, displayed or offered for sale live for the purpose of direct restocking or transplantation, with the permission and under the authority of the Member State where those activities take place.; (7) the following Article is inserted: Article 29a Exercise of delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 14a and 15a shall be conferred on the Commission for a period of 5 years from 1 June 2015. 3. The delegation of power referred to in Articles 14a and 15a may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Articles 14a and 15a shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council.; (8) in Annex III, the term Minimum sizes of marine organisms is replaced by the term Minimum conservation reference sizes and the term Minimum size is replaced by the term Minimum conservation reference size. Article 4 Amendments to Regulation (EC) No 1098/2007 Regulation (EC) No 1098/2007 is amended as follows: (1) in Articles 2 and 10, Article 11(1), Article 16(2) and Article 17(1), (2) and (5), the noun Community or the corresponding adjective is replaced by Union, with any necessary grammatical changes being made; (2) in Article 3, the following point is added: (g) unintended catches  means incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (16), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (16) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (3) the title of Chapter IV is replaced by the following: PERIODS OF FISHING; (4) Article 8 is amended as follows: (a) the title is replaced by the following: Periods when fishing with certain types of gear is not allowed; (b) in paragraph 2, the following subparagraphs are added: Where cod is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Unintended catches of cod shall be landed and counted against quotas. Fishing for cod using drifting lines within the areas and during the periods referred to in paragraph 1 shall be prohibited.; (c) paragraphs 3, 4 and 5 are deleted; (d) paragraph 6 is replaced by the following: 6. By way of derogation from paragraph 1, fishing vessels with an overall length of less than 12 metres shall be permitted to fish for up to 5 days per month divided into periods of at least 2 consecutive days during the closed periods referred to in paragraph 1. During those days, fishing vessels may only immerse their nets and land fish from 6.00 on Monday to 18.00 on Friday the same week. Article 16 shall apply to the fishing vessels referred to in the first subparagraph of this paragraph without holding a permit for fishing for cod.; (e) paragraph 7 is deleted; (5) in Article 9(3), the following subparagraphs are added: Where cod is subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, the first subparagraph of this paragraph shall not apply. Unintended catches of cod shall be landed and counted against quotas. Fishing for cod using the gear types referred to in paragraph 2 within the areas and during the periods referred to in paragraph 1 shall be prohibited.. Article 5 Amendments to Regulation (EC) No 254/2002 Regulation (EC) No 254/2002 is amended as follows: (1) the following Article is inserted: Article 1a Unintended catches  means incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (17), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (17) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (2) in Article 3(1), the following subparagraph is added: However, when using the gear specified in the first subparagraph, all unintended catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 shall be landed and counted against quotas.; (3) in Article 4, the following paragraph is added: The first paragraph shall not apply to unintended catches of marine organisms subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.. Article 6 Amendments to Regulation (EC) No 2347/2002 Regulation (EC) No 2347/2002 is amended as follows: (1) in Articles 1 and 5, the noun Community or the corresponding adjective is replaced by Union, with any necessary grammatical changes being made; (2) in Article 2, the following point is added: (f) unintended catches  means incidental catches of marine organisms which, under Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (18), must be landed and counted against quotas either because they are below the minimum conservation reference size or because they exceed the quantities permitted under the catch composition and by-catch rules. (18) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (3) in Article 3(1), the second subparagraph is replaced by the following: Fishing vessels not holding a deep-sea fishing permit shall be prohibited from fishing for deep-sea species in excess of 100 kg in each sea trip. Deep-sea species caught in excess of 100 kg by such vessels shall not be retained on board, trans-shipped or landed. The second subparagraph shall not apply to unintended catches of deep-sea species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Those unintended catches shall be landed and counted against quotas.. Article 7 Amendments to Regulation (EC) No 1224/2009 Regulation (EC) No 1224/2009 is amended as follows: (1) in Article 1, Article 2(1), Article 3, points 2, 7, 9, 10, 18 and 24 of Article 4, Article 5(2), (6) and (7), Article 6(1), Article 7(1), Article 9(4) to (7), Article 10(2), Article 12, Article 14(1) and (4) to (8), Article 15(1) to (5), Article 17(1) and (2), Article 18(1), Article 20(1) and (3), Article 21(1), Article 22(1) to (3) and (5), Article 23(1) and (3), Article 24(1) to (5), Article 28(1), Article 33(2), (5) and (8), Article 36(2), Article 37(1), Article 40(1), Article 43(2), Article 44(1) to (3), Article 48(1), (2) and (5), Article 49(1), Article 50(1) and (5), Article 55(1), Article 56(2), Article 58(2) and (7), Article 62(5), Article 65(1), Article 68(1), Article 71(1), Article 73(1) and (7), Article 74(2), Articles 77 and 79, Article 80(1) to (4), Article 81(1), Article 83(1) and (2), Article 87, point (c) of Article 108(2), Article 112(1) and (2) and Article 113(2), (4) and (5), the noun Community or the corresponding adjective is replaced by Union, with any necessary grammatical changes being made; (2) Article 14 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Without prejudice to specific provisions contained in multiannual plans, the master of each Union fishing vessel of 10 metres' length overall or more shall keep a fishing logbook of operations, indicating specifically, for each fishing trip, all quantities of each species caught and kept on board above 50 kg of live-weight equivalent. The 50 kg threshold shall apply as soon as catches of a species exceed 50 kg.; (b) in paragraph 2, point (f) is replaced by the following: (f) the estimated quantities of each species in kilograms live weight, or, where appropriate, the number of individuals, including the quantities or individuals below the applicable minimum conservation reference size, as a separate entry; ; (c) paragraph 4 is replaced by the following: 4. Masters of Union fishing vessels shall record in their fishing logbook all estimated discards above 50 kg of live-weight equivalent in volume for any species not subject to the landing obligation. Masters of Union fishing vessels shall also record in their fishing logbook all estimated discards in volume for any species not subject to the landing obligation pursuant to Article 15(4) and (5) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (19). (19) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)."; (3) in Article 17(1), points (e) and (f) are replaced by the following: (e) the quantities of each species recorded in the fishing logbook, including those below the applicable minimum conservation reference size, as a separate entry; (f) the quantities of each species to be landed or trans-shipped, including those below the applicable minimum conservation reference size, as a separate entry. ; (4) in Article 21(2), point (c) is replaced by the following: (c) the estimated quantities of each species in kilograms in product weight, broken down by type of product presentation, or, where appropriate, the number of individuals, including the quantities or individuals below the applicable minimum conservation reference size, as a separate entry; ; (5) in Article 23(2), point (c) is replaced by the following: (c) the quantities of each species in kilograms in product weight broken down by type of product presentation, or, where appropriate, the number of individuals, including the quantities or individuals below the applicable minimum conservation reference size, as a separate entry; ; (6) Article 33 is amended as follows: (a) in paragraph 2, point (a) is replaced by the following: (a) for the quantities of each stock or group of stocks subject to TACs or quotas landed during the preceding month, including those below the applicable minimum conservation reference size, as a separate entry; and ; (b) paragraph 6 is replaced by the following: 6. Catches taken in the framework of scientific research which are marketed and sold, including, where appropriate, those below the applicable minimum conservation reference size, shall be counted against the quota applicable to the flag Member State insofar as they exceed 2 % of the quotas concerned. Article 12(2) of Council Regulation (EC) No 199/2008 (20) shall not apply to scientific research voyages during which such catches are taken. (20) Council Regulation (EC) No 199/2008 of 25 February 2008 establishing a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1)."; (7) the following Articles are inserted: Article 49a Separate stowage of catches below the minimum conservation reference sizes 1. All catches below the applicable minimum conservation reference size retained on board a Union fishing vessel shall be placed in boxes, compartments or containers in such a way that they are identifiable from other boxes, compartments or containers. Those catches shall not be mixed with any other fishery products. 2. Paragraph 1 shall not apply: (a) where the catches contain more than 80 % of one or more small pelagic or industrial species as listed in point (a) of Article 15(1) of Regulation (EU) No 1380/2013; (b) to fishing vessels of less than 12 metres' length overall where catches below the minimum conservation reference size have been sorted, estimated and recorded in accordance with Article 14 of this Regulation. 3. In the cases referred to in paragraph 2, Member States shall monitor the catch composition by way of sampling. Article 49b De minimis rule Member States shall ensure that catches falling under the de minimis exemption referred to in point (c) of Article 15(5) of Regulation (EU) No 1380/2013 do not exceed the percentage of the exemption established in the relevant Union measure. Article 49c Landing of catches below the minimum conservation reference sizes Where catches below the applicable minimum conservation reference size are landed, those catches shall be stored separately and be treated in such a way that they are distinguished from fishery products destined for direct human consumption. Member States shall control compliance with that obligation in accordance with Article 5.; (8) Article 56 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Each Member State shall be responsible for controlling on its territory the application of the rules of the common fisheries policy at all stages of the marketing of fisheries and aquaculture products, from the first sale to the retail sale, including transport. Member States shall in particular ensure that the use of fishery products below the applicable minimum conservation reference size that are subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 is restricted to purposes other than direct human consumption.; (b) the following paragraph is added: 5. Quantities of fishery products of several species, consisting of individuals below the applicable minimum conservation reference size coming from the same relevant geographical area and the same fishing vessel, or group of fishing vessels, may be put into lots prior to the first sale.; (9) in Article 58(5), the following point is inserted: (ea) in cases where fish below the applicable minimum conservation reference size are present in the quantities referred to in point (e), separate information on the quantities of each species in kilograms expressed in net weight, or the number of individuals; ; (10) in Article 64(1), point (h) is replaced by the following: (h) where appropriate, the destination of products withdrawn from the market for storage of fishery products in accordance with Article 30 of Regulation (EU) No 1379/2013; (ha) where appropriate, the quantities in kilograms expressed in net weight, or the number of individuals, below the applicable minimum conservation reference size, and the destination thereof; ; (11) in Article 66(3), the following point is added: (h) where appropriate, the quantities in kilograms expressed in net weight, or the number of individuals, below the applicable minimum conservation reference size; ; (12) in Article 68(5), the following point is added: (g) where appropriate, the quantities in kilograms expressed in net weight, or the number of individuals, below the applicable minimum conservation reference size; ; (13) the following Article is inserted: Article 73a Control observers for the monitoring of the landing obligation Without prejudice to Article 73(1) of this Regulation, Member States may deploy control observers on board fishing vessels flying their flag for the monitoring of fisheries subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013. Article 73(2) to (9) of this Regulation shall apply to those control observers.; (14) in Article 90(1), point (c) is replaced by the following: (c) the failure to bring and retain on board the fishing vessel and to land any catches of species subject to the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013, unless the bringing and retention on board and the landing of such catches would be contrary to obligations or subject to exemptions provided for in the rules of the common fisheries policy in fisheries or fishing zones where such rules apply. ; (15) in Article 92, paragraph 1 is replaced by the following: 1. Member States shall apply a point system for serious infringements as referred to in point (a) of Article 42(1) of Regulation (EC) No 1005/2008 and for violations of the landing obligation referred to in point (c) of Article 90(1) of this Regulation, on the basis of which the holder of a fishing licence is assigned the appropriate number of points as a result of an infringement of the rules of the common fisheries policy.; (16) Article 105 is amended as follows: (a) in paragraph 2, the table is replaced by the following: Extent of overfishing relative to the permitted landings Multiplying factor Up to 10 % Overfishing *1,0 Over 10 % up to 20 % Overfishing *1,2 Over 20 % up to 40 % Overfishing *1,4 Over 40 % up to 50 % Overfishing *1,8 Any further overfishing greater than 50 % Overfishing *2,0 ; (b) paragraph 3 is replaced by the following: 3. In addition to the multiplying factors referred to in paragraph 2 and provided that the extent of overfishing relative to the permitted landings exceeds 10 %, a multiplying factor of 1,5 shall apply if: (a) a Member State has repeatedly overfished its quota, allocation or share of the stock or group of stocks over the previous 2 years and such overfishing has been the subject of deductions as referred to in paragraph 2; (b) the available scientific, technical and economic advice and, in particular, the reports drawn up by STECF have established that overfishing constitutes a serious threat to the conservation of the stock concerned; or (c) the stock is subject to a multiannual plan. ; (c) paragraph 3a is deleted; (17) in Article 106(2), the table is replaced by the following: Extent of excess of available fishing effort Multiplying factor Up to 10 % Excess * 1,0 Over 10 % up to 20 % Excess * 1,2 Over 20 % up to 40 % Excess * 1,4 Over 40 % up to 50 % Excess * 1,8 Any further excess greater than 50 % Excess * 2,0 . Article 8 Amendments to Regulation (EU) No 1379/2013 Regulation (EU) No 1379/2013 is amended as follows: (1) in Article 28, the following paragraph is added: 8. In line with the objective set out in point (b) of Article 7(1), producer organisations shall ensure, in the production and marketing plans which they submit pursuant to paragraph 1 of this Article, that the landing of marine organisms below the minimum conservation reference size does not lead to the development of activities aimed specifically at the catching of those marine organisms. When carrying out the checks required by paragraph 7 of this Article, Member States shall ensure that producer organisations fulfil the obligation set out in the first subparagraph of this paragraph.; (2) Article 47 is replaced by the following: Article 47 Rules establishing common marketing standards 1. Without prejudice to paragraph 2, rules establishing common marketing standards, in particular those laid down in Council Regulation (EEC) No 2136/89 (21), Council Regulation (EEC) No 1536/92 (22) and Council Regulation (EC) No 2406/96 (23), as well as other rules adopted for the application of common marketing standards, such as those laid down in Commission Regulation (EEC) No 3703/85 (24), shall continue to apply. 2. Where minimum conservation reference sizes are established, they shall constitute minimum marketing sizes. (21) Council Regulation (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines and trade descriptions for preserved sardines and sardine-type products (OJ L 212, 22.7.1989, p. 79)." (22) Council Regulation (EEC) No 1536/92 of 9 June 1992 laying down common marketing standards for preserved tuna and bonito (OJ L 163, 17.6.1992, p. 1)." (23) Council Regulation (EC) No 2406/96 of 26 November 1996 laying down common marketing standards for certain fishery products (OJ L 334, 23.12.1996, p. 1)." (24) Commission Regulation (EEC) No 3703/85 of 23 December 1985 laying down detailed rules for applying the common marketing standards for certain fresh or chilled fish (OJ L 351, 28.12.1985, p. 63).". Article 9 Amendments to Regulation (EU) No 1380/2013 Article 15 of Regulation (EU) No 1380/2013 is amended as follows: (a) in paragraph 4, the following point is added: (d) fish which shows damage caused by predators. ; (b) in paragraph 5, point (a) is replaced by the following: (a) specific provisions regarding fisheries or species covered by the landing obligation referred to in paragraph 1, such as the technical measures referred to in Article 7(2), aimed at increasing gear selectivity or reducing or, as far as possible, eliminating unwanted catches; ; (c) the following paragraph is added: 14. By 31 May 2016, and by 31 May of each subsequent year up to and including 2020, the Commission shall submit to the European Parliament and to the Council an annual report on the implementation of the landing obligation, based on information transmitted by the Member States, the Advisory Councils and other relevant sources to the Commission. Annual reports shall include:  steps taken by Member States and producer organisations to comply with the landing obligation;  steps taken by Member States regarding control of compliance with the landing obligation;  information on the socioeconomic impact of the landing obligation;  information on the effect of the landing obligation on safety on board fishing vessels;  information on the use and outlets of catches below the minimum conservation reference size of a species subject to the landing obligation;  information on port infrastructures and of vessels' fitting with regard to the landing obligation;  for each fishery concerned, information on the difficulties encountered in the implementation of the landing obligation and recommendations to address them. . Article 10 Repeal Regulation (EC) No 1434/98 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 11 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Points (14) and (15) of Article 7 shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 20 May 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) OJ C 311, 12.9.2014, p. 68. (2) Position of the European Parliament of 28 April 2015 (not yet published in the Official Journal) and decision of the Council of 11 May 2015. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (5) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (OJ L 349, 31.12.2005, p. 1). (6) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (7) Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (OJ L 248, 22.9.2007, p. 1). (8) Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) (OJ L 41, 13.2.2002, p. 1). (9) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (10) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (11) Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulations (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (OJ L 354, 28.12.2013, p. 1). (12) Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (OJ L 191, 7.7.1998, p. 10).